MEMORANDUM**
Michael Hodges, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Hodges’ action without prejudice because it is clear from both the initial complaint and the amended complaint that Hodges failed to exhaust prison grievance procedures before filing suit. See Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (holding that prisoners must exhaust administrative remedies prior to bringing suit in federal court, even where the sole relief sought is monetary); McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (holding that a prisoner must exhaust administrative remedies before, not after, filing suit in federal court).
The district court properly applied Supreme Court decisions retroactively to Hodges’ case. See Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.